Citation Nr: 0832607	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Veterans of a period of war are entitled to VA nonservice- 
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.340.

In this case, the veteran's nonservice-connected disabilities 
are: generalized anxiety disorder, rated 50 percent; 
hypertension, rated 10 percent; and bilateral foot 
dermatitis, rosacea, left inguinal hernia, and mitral valve 
regurgitation, each rated 0 percent.  

The Board notes that in his February 2007 substantive appeal, 
the veteran reported that he had been working as a "packer 
for PACTIV" since January 2007; however, in a statement 
received in August 200y, he indicated that he was no longer 
employed.  He stated that he last worked in April 2007 and 
that the reason he lost his job was because his depression 
and anxiety made him physically sick. 

The Board notes that the last VA psychiatric examination was 
conducted in June 2005 and that the most recent VA treatment 
records are dated in December 2006.  In this regard, the 
Board notes that the veteran has advised that the only 
medical treatment is receives is at the VA Medical Center 
(VAMC) in Canandaigua, New York.  See VA Form 21-4138, dated 
in June 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
submit an authorization for VA to 
obtain his employment records from his 
former employer, PACTIV, documenting 
the reasons the veteran's termination 
or other documentation showing 
impairment in his performance that was 
considered related to psychiatric 
symptoms.  The veteran should be 
advised that he can submit this 
evidence himself in lieu of providing 
an authorization to VA.  The veteran 
should also be advised that he can 
submit additional independent evidence 
that supports his claim such as lay 
statements from his employer, 
supervisors and/or coworkers that 
describe such things as the veteran's 
symptoms at the time immediately 
preceding his termination, any 
difficulties the veteran had in 
performing his duties or associating 
with other employees, any absences the 
veteran had especially due to his 
leaving work early, any altercations 
the veteran may have had with coworkers 
or supervisors, and the veteran's 
behavior and/or attitude toward work 
and his coworkers and/or supervisors.

2.  Contact the Canandaigua VAMC and 
obtain all outstanding treatment 
records for the veteran dated since 
December 2006.  

3.  Schedule the veteran for a VA 
examination to determine the impact of 
nonservice-connected psychiatric 
disability on his ability to secure and 
maintain gainful employment.  The 
claims folder must be provided to the 
examiner prior to the examination.  The 
examiner is requested to provide a 
definite opinion as to whether the 
veteran's psychiatric disability 
renders him unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
veteran's employment history and his 
educational and vocational attainment.  
If the veteran is found to be 
unemployable, the examiner should 
comment on whether it is reasonably 
certain that such level of disability 
will continue throughout the veteran's 
life.

4.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




